         Case 1:18-cv-04596-VEC Document 72 Filed 02/14/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                      86 Chambers Street
                                                      New York, New York 10007


                                                       February 14, 2020

By ECF

Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:       Natural Resources Defense Council, Inc., et al. v. U.S. Department of the Interior,
                 et al., 18 Civ. 4596 (VEC), consolidated with National Audubon Society, et al. v.
                 U.S. Department of the Interior, et al., 18 Civ. 4601 (VEC), and State of New
                 York, et al. v. U.S. Department of the Interior, et al., 18 Civ. 8084 (VEC)

Dear Judge Caproni:

        This Office represents defendants U.S. Department of the Interior, U.S. Fish and Wildlife
Service, and Daniel Jorjani, in his official capacity (“Defendants”), in the three consolidated
actions referenced above. We write respectfully to request an extension—from March 2, 2020 to
March 17, 2020—of Defendants’ deadline to file their cross-motion for summary judgment and
opposition to Plaintiffs’ motions for summary judgment. Counsel for Plaintiffs do not object to
the extension request.

       Because of the voluminous filings in support of Plaintiffs’ motions for summary
judgment—Plaintiffs and amici submitted more than 550 pages of briefs and declarations—and
overlapping deadlines in other matters, Defendants require additional time to prepare their
responsive submissions and to consult thoroughly with agency officials in advance of their filing
deadline. This is Defendants’ first request for an extension of the deadlines for summary
judgment briefing, which were adopted by the Court in its November 18, 2019 order, see Dkt.
No. 62, and as noted previously, counsel for Plaintiffs do not object to the request. The proposed
revised briefing schedule below also includes a six-day adjustment of Plaintiffs’ next deadline,
because 15-day extension (corresponding to Defendants’ request for 15 additional days) would
have presented a conflict for Plaintiffs.

        If the Court grants Defendants’ application, the schedule of remaining deadlines would
be as follows:

             •   Defendants’ cross-motion for summary judgment and opposition to Plaintiffs’
                 motions due March 17, 2020 (previous deadline: March 2, 2020);

             •   Plaintiffs’ replies in support of their motions and oppositions to Defendants’
                 cross -motion due April 22, 2020 (previous deadline: April 1, 2020);
        Case 1:18-cv-04596-VEC Document 72 Filed 02/14/20 Page 2 of 2
                                                                                     Page 2


         •   Defendants’ reply in support of their cross-motion due May 22, 2020
             (previous deadline: May 1, 2020);

         •   Joint appendix to be filed May 29, 2020 (previous deadline: May 8, 2020, per
             Dkt. No. 67); and

         •   Courtesy copies to be submitted June 1, 2020 (previous deadline: May 11, 2020,
             per Dkt. No. 67).

      We thank the Court for its consideration of and attention to these matters.

                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney for the
                                            Southern District of New York

                                    By:     /s/ Andrew E. Krause
                                            ANDREW E. KRAUSE
                                            Assistant United States Attorney
                                            Telephone: 212-637-2769
                                            Facsimile: 212-637-2786
                                            E-mail: andrew.krause@usdoj.gov

cc:   All counsel of record via ECF
